Exhibit 10.3

SECURITY AGREEMENT

(Pledge of Investment Property)

 

THIS SECURITY AGREEMENT is made and entered into as of this 4th day of November,
2020, by and between ADTRAN, INC., a Delaware corporation (“Pledgor”), whose
address is 901 Explorer Boulevard, Huntsville, Alabama 35806, and CADENCE BANK,
N.A. (“Secured Party”), with banking offices at 2100 Third Avenue North, Suite
1100, Birmingham, Alabama 35203.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the terms and conditions of the Promissory Note dated
November 4, 2020, by Pledgor, as “Borrower” thereunder, in favor of Secured
Party (as may be renewed, restated, replaced, modified, rearranged, increased,
and extended from time to time, the “Note”), Secured Party has made a certain
$10,000,000 revolving line of credit (the “Loan”) to the Pledgor as provided for
therein; and

 

WHEREAS, Pledgor has agreed to pledge all of the cash, securities, securities
entitlements and investment property from time to time in its US Bank Account
Number ____________ (the “Account”) and the proceeds of the Account (the current
holdings of the Account as of the latest statement date being described in
Exhibit “A” attached hereto) as security for the Loan; and

 

NOW, THEREFORE, for and in consideration of the premises and the agreements
herein contained and for other good and valuable consideration, the receipt and
sufficiency of all of which are hereby acknowledged, Pledgor hereby agrees with
Secured Party as follows:

 

ARTICLE 1

 

GENERAL TERMS

 

1.1Terms Defined Above.  As used in this Security Agreement, the terms
“Pledgor,” “Loan,” “Secured Party,” and “Account” have the meanings indicated
above.

 

1.2Additional Defined Terms. As used herein, each of the following terms shall
have the following meanings:

 

“Account Cash” shall mean any and all amounts in the Account in the form of
cash.

 

“Code” shall mean the Uniform Commercial Code as presently in effect in the
State of Alabama.

 

“Collateral” shall mean all property, including without limitation, cash or
other proceeds, in which Secured Party shall have a security interest pursuant
to Section 2.1 of this Security Agreement.

 

 

--------------------------------------------------------------------------------

 

“Default” shall mean any failure of Pledgor to abide by the terms of this
Security Agreement or a default under and as defined in the documents and
instruments governing the Loans.

 

“Entitlement Holder” shall have the meaning assigned to such term in Section
7-8-102(a)(7) of the Code.

 

“Financial Assets” shall have the meaning assigned to such term in Section
7-8-102(a)(9) of the Code.

 

“Investment Property” shall have the meaning assigned to such term in Section
7-9A-102(a)(49) of the Code.

 

“Obligations” shall have the meaning indicated in Section 2.2 hereof.

 

“Pledged Securities” shall mean all Financial Assets in the Account,
specifically including but not limited to the securities listed on the Client
Statement attached hereto as Exhibit “A”.

 

“Security Agreement” shall mean this Security Agreement, as it may from time to
time be amended or supplemented.

 

“Security Entitlement” shall have the meaning assigned to such term in Section
7-8-102(a)(17) of the Code.

 

1.3Terms Defined in Code.  All terms used herein which are defined in the Code
shall have the same meaning herein unless the context otherwise requires.

 

ARTICLE 2

 

SECURITY INTEREST

 

2.1Grant of Security Interest.  Pledgor hereby assigns, transfers, and delivers
(or causes to be transferred and delivered) to Secured Party and grants to
Secured Party a security interest in and a general lien upon all of Pledgor’s
right, title and interest in and to the following described property.

 

(a)The Account;

 

(b)the Pledged Securities, and all rights comprising any of the foregoing;

 

(c)All Security Entitlements related or credited to the Pledged Securities and
all rights comprising any of the foregoing;

2

--------------------------------------------------------------------------------

 

 

(d)All of Pledgor’s right, title, and interest in and to any Investment Property
related to or arising in connection with the Pledged Securities;

 

(e)Any and all substitutions for, or additions to, the Collateral;

 

(f)Any and all stock, bonds, mutual funds, government obligations, dividends
(other than cash dividends), cash equivalents, or other property, whether
certificated or uncertificated, which Pledgor is or may hereafter become
entitled to receive on account of the Collateral (or any substitutions therefor
or additions thereto); and

 

(g)The proceeds of any and all property described in subparagraphs (a)-(f)
(including, without limitation, cash or cash equivalents received from the sale
of the Collateral).

 

2.2Obligations Secured.  The assignment, transfer, and delivery of the
Collateral and the security interest in, general lien upon, and right of set-off
against the Collateral is granted to secure (a) the payment and performance by
the Pledgor of the Loan and its other obligations under and with respect to the
Note, and (b) the payment and performance by Pledgor of Pledgor’s obligations
under this Security Agreement (obligations referred to in clauses (a) and (b)
are sometimes collectively referred to herein as the “Obligations”).

 

2.3Release of Securities to Pledgor.  The Secured Party agrees that, upon the
repayment in full of the Note and the expiration of any time period during which
such payment could be rescinded or set aside under any bankruptcy or other
applicable law, and provided that no Event of Default has then occurred and is
continuing, the Secured Party shall release the liens and security interests
granted herein in the Pledged Securities and other Collateral at the request and
expense of Pledgor, without recourse or warranty.  Notwithstanding anything in
this Agreement to the contrary other than section 4.1(l), trades, withdrawals,
transfers, etc., are permitted on the Account as long as they comply with the
terms and conditions governing the Account.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

3.1Representations and Warranties.  In order to induce Secured Party to accept
this Security Agreement, Pledgor represents and warrants to Secured Party that:

 

(a)At all times, the Pledged Securities shall have been duly authorized, validly
issued, and shall be validly outstanding, fully paid, and nonassessable and
shall not have been issued in violation of the preemptive rights of any person
or entity or of any agreement by which the Pledgor or any issuer of such
Collateral is bound;

3

--------------------------------------------------------------------------------

 

 

(b)No information, exhibit, or report furnished by the Pledgor to the Secured
Party in connection with the negotiation of this Security Agreement contained or
contains any material misstatement of fact, or omitted to state a material fact
or any fact necessary to make the statements contained herein not misleading;

 

(c)Except for the security interest in favor of the Secured Party, the Pledgor
owns and shall own good and marketable title to the Collateral free and clear of
any other security interests, pledges, encumbrances, liens, adverse claims, or
options, and the Pledgor has full right, power, and authority to sell, convey,
transfer, assign, pledge, grant a security interest in, and deliver the Pledged
Securities and the other Collateral to the Secured Party in the manner provided
herein;

 

(d)This Security Agreement creates a valid and binding first-priority security
interest in the Collateral and constitutes the legal, valid, and binding
obligation of the Pledgor, enforceable against the Pledgor in accordance with
its terms;

 

(e)The Pledgor is not engaged principally, or as one of its important
activities, in the business of extending or obtaining credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulations T, U, or
X (or any successor regulation thereto) of the Board of Governors of the Federal
Reserve System).  No part of the proceeds of any extension of credit under the
documents and instruments governing the Loan have been or will be used to
purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock.  No transaction
contemplated by and described in this Security Agreement is in violation of any
regulations promulgated by the Board of Governors of the Federal Reserve System,
including, without limitation, Regulations T, U, or X (or any successor
regulation thereto);

 

(f)At all times, the Pledged Securities shall have been properly issued, drawn,
made and/or accepted and shall be genuine; the issuer, drawer, maker, and/or
acceptor thereof shall have no defenses (including, without limitation, defenses
of any party which would be available in an action on a simple contract and the
defenses of want or failure of consideration, non-performance of any condition
precedent, non-delivery, or delivery for a special purpose), right of set-off or
claims to the Pledged Securities; Pledgor’s transfer of the Pledged Securities
to Secured Party as provided herein is effective and rightful; Pledgor does not
know of any fact which might impair the validity of the Pledged Securities; and

 

(g)(i) The execution and delivery by Pledgor of this Security Agreement does not
cause Pledgor to become insolvent or unable to pay Pledgor’s

4

--------------------------------------------------------------------------------

 

debts as they become due, and (ii) the execution and delivery of this Security
Agreement by Pledgor has benefitted, and does benefit, Pledgor, directly and
indirectly, in an amount in excess of the value of the Obligations.

 

ARTICLE 4

 

COVENANTS AND AGREEMENTS

 

4.1Covenants and Agreements.  A deviation from the provisions of this Article 4
shall not constitute a Default under this Security Agreement if such deviation
is consented to in writing by Secured Party.  Without the prior written consent
of Secured Party, Pledgor will at all times comply with the following covenants
from the date hereof and for so long as any part of the Obligations are
outstanding:

 

(a)The Pledgor will pay, prior to delinquency, all taxes, charges, liens, and
assessments against the Collateral and the Pledged Securities, including,
without limitation, any federal income tax liability arising from any dividends
or distributions paid with regard to any of the Pledged Securities;

 

(b)The Pledgor shall provide, or cause to be provided, to the Secured Party all
now or hereafter existing certificates directly evidencing the Pledged
Securities;

 

(c)After the occurrence of a Default, any and all

 

(i)dividends paid or payable, other than in cash, and all instruments and other
property received, receivable, or otherwise distributed in respect of or in
exchange for any Collateral or Pledged Securities,

 

(ii)dividends and other distributions paid or payable in cash in respect of any
Collateral or Pledged Securities in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus, or paid-in surplus, and

 

(iii)cash paid, payable, or otherwise distributed in respect of principal of, in
redemption of, or in exchange for any Collateral or Pledged Securities,

 

shall be forthwith delivered to the Secured Party and, if received by the
Pledgor, be received in trust for the benefit of the Secured Party, be
segregated from the other property or funds of the Pledgor, and be forthwith
delivered to the Secured Party in the same form as so received (with any
necessary endorsement);

 

5

--------------------------------------------------------------------------------

 

(d)Pledgor will not pledge, mortgage, otherwise encumber, create, or suffer a
lien or security interest to exist in any of the Collateral (other than in favor
of Secured Party) or sell, assign, exchange, margin, or otherwise transfer any
of the Collateral to or in favor of any person or entity other than Secured
Party.  Pledgor will not file or permit to be filed or recorded any financing
statement or other security instrument with respect to the Collateral other than
in favor of Secured Party;

 

(e)Pledgor agrees to pay prior to delinquency all taxes, charges, liens,
security interests, and assessments against the Collateral and, upon the failure
of Pledgor to do so, Secured Party at its option may pay any of them and will be
the sole judge of the legality or validity thereof and of the amount necessary
to discharge the same;

 

(f)Secured Party shall be deemed to have possession of any of the Collateral in
transit to it;

 

(g)Pledgor will sign, execute, deliver, and file, alone or with Secured Party,
any financing statements, security agreements, or other documents or procure any
instruments or documents as may be requested by Secured Party from time to time
to confirm, perfect, and preserve the security interests intended to be granted
hereby, and in addition, Pledgor hereby authorizes Secured Party to execute and
deliver on behalf of Pledgor and to file such financing statements, security
agreements, agreement with Broker, and other documents without the signature of
Pledgor either in Secured Party’s name or in the name of Pledgor and as agent
and attorney-in-fact for Pledgor.  Pledgor will do all such additional and
further acts or things, give such assurances, and execute such documents or
instruments as Secured Party requires to vest more completely in and assure to
Secured Party its rights under this Security Agreement;

 

(h)At the option of Secured Party, a carbon, photographic, or other reproduction
of this Security Agreement or of a financing statement covering the Collateral
will be sufficient as a financing statement and may be filed as a financing
statement;

 

(i)Pledgor will transmit to Secured Party promptly all information that Pledgor
may have or receive (i) with respect to the Collateral and (ii) with respect to
issuers or obligors in respect of the Collateral which might in any way affect
the value of the Collateral or Secured Party’s rights or remedies with respect
thereto.  Further, Pledgor will cause monthly reports and account statements, in
form satisfactory to Secured Party, relating to the Account and the value of the
Collateral contained or held therein to be sent by Investment Advisor to Secured
Party in a manner acceptable to Secured Party;

 

6

--------------------------------------------------------------------------------

 

(j)Pledgor agrees to pay to Secured Party at Secured Party’s banking quarters,
all reasonable advances, charges, costs and expenses (including reasonable
attorneys’ fees and legal expenses) incurred by Secured Party in connection with
confirming, perfecting, and preserving the security interest created under this
Security Agreement, in connection with protecting Secured Party against the
claims or interests of any person or entity against the Collateral, and in
exercising any right, power or remedy conferred by this Security Agreement or by
law or in equity (including, but not limited to, reasonable attorneys’ fees and
legal expenses incurred by Secured Party in the collection of instruments
deposited with or purchased by Secured Party and amounts incurred in connection
with the operation, maintenance or foreclosure of any or all of the
Collateral).  The amount of all such advances, charges, costs and expenses will
be due and payable by Pledgor to Secured Party upon demand, together with
interest thereon at the highest rate permitted to be charged under applicable
law; and

 

(k)THE FORECLOSURE, RESALE, OR LIQUIDATION OF THE PLEDGED SECURITIES BY SECURED
PARTY WILL NOT REQUIRE REGISTRATION UNDER ANY STATE OR FEDERAL SECURITIES
LAWS.  TO THE EXTENT THAT SUCH SECURITIES LAWS NOW OR HEREAFTER APPLY TO THE
PLEDGED SECURITIES, PLEDGOR WILL INDEMNIFY AND REIMBURSE SECURED PARTY FOR ALL
OF ITS COSTS AND EXPENSES RELATING TO THE REGISTRATION OF THE SHARES AND THE
COMPLIANCE BY SECURED PARTY WITH ALL APPLICABLE LAWS AND REGULATIONS.

 

ARTICLE 5

 

RIGHTS, REMEDIES AND DEFAULT

 

5.1Default Remedies.  Upon the happening and during the continuance of any
Default, Secured Party may then:

 

(a)Receive, endorse, collect by legal proceedings or otherwise, and demand
payment directly from the makers, drawers, acceptors, issuers and/or obligors of
the Collateral and receipt for all sums and amounts now or hereafter payable on
or with respect to the Collateral (including, without limitation, notifying
Broker to make all payments relating to the Collateral directly to Secured
Party, without the necessity of joinder by Pledgor); provided that all such sums
so paid to and received by Secured Party shall be applied on the Obligations as
provided herein;

 

(b)From time to time extend the time of payment, arrange for payment in
installation or otherwise modify the terms of or enter into any other agreement
in any way relating to or affecting the Collateral, and in connection therewith
may

7

--------------------------------------------------------------------------------

 

deposit or surrender control of any security held therefor, accept other
property in exchange for any security held therefor and take such action as it
may deem proper, and any money or property received in exchange for any security
held therefor shall be applied on the Obligations or thereafter held by Secured
Party pursuant to the provisions hereof;

 

(c)Make any compromise or settlement Secured Party deems desirable with respect
to the Collateral;

 

 

(d)

Insure, process, and preserve the Collateral

 

 

(e)Demand, sue for, or receive any money or property at any time payable or
receivable on account of or in exchange for Collateral;

 

(f)Transfer equitable and legal title to the Account to Secured Party (without
the necessity of consent thereto by Pledgor), and/or register in the name of
Secured Party any of the Pledged Securities and other Collateral and whether or
not the Pledged Securities constituting a part of the Collateral are so
transferred or registered to exchange any of the Pledged Securities for other
property upon reorganization, recapitalization or other readjustment and in
connection therewith to deposit any of the Pledged Securities with any committee
or depository upon such terms as Secured Party may determine; all without notice
and without liability except to account for property actually received by
Secured Party; and

 

(g)In its discretion, sell for cash and assign and deliver all or any part of
the Collateral then covered by this Security Agreement in a commercially
reasonable manner at public or private sale without notice or advertisement
other than as required under the Code, or may cause all or any part of the
Collateral to be sold at judicial sale after judgment in any court of competent
jurisdiction, and may bid and become purchaser at any such public sale or
judicial sale.  If notice to Pledgor is required by the Code of public or
private sale of all or any part of the Collateral, the Secured Party may give
written notice five (5) days prior to the date of the public sale of all or any
part of the Collateral or prior to the date after which private sale of all or
any part of the Collateral will be made, by mailing such notice to Pledgor as
provided in Section 6.8 of this Security Agreement (it being agreed and
stipulated that all of the Pledged Securities constituting a part of the
Collateral currently may be sold on a recognized market or redeemed by the
issuer thereof upon request).  For this purpose, in addition to the security
interests granted in this Security Agreement and irrespective of the validity
and continuing effectiveness of such security interests, Pledgor hereby
designates and appoints the Secured Party his true and lawful attorney and agent
to sell, or cause to be sold, any or all of the Collateral provided by such
Pledgor and apply the proceeds of such sale in accordance with the provisions of
this Security Agreement and the Code.  Pledgor agrees that such designation of
authority is coupled with an interest and until

8

--------------------------------------------------------------------------------

 

termination of this Security Agreement shall be irrevocable.  The proceeds of
sale of all or any part of the Collateral, either in respect of the security
interests granted by this Security Agreement, or of the power of attorney
hereinabove granted, shall be utilized first to pay costs and expenses of such
sale, including, without limitation, attorneys’ fees, and the entire remainder
of such proceeds shall be applied against the unpaid Obligations.  Any excess
after the payment of all Obligations shall be allocated to Pledgor.

 

5.2Voting Rights, Dividends, Etc. After Default.  Upon the occurrence and during
the continuance of a Default:

 

(a)at the option of the Secured Party, with notice to the Pledgor, all rights of
the Pledgor to exercise the voting and other consensual rights which he would
otherwise be entitled to exercise pursuant to and with respect to the Pledged
Securities, shall be transferred to and vested in the Secured Party, who shall
thereupon have the sole right to exercise such voting and other consensual
rights; and

 

(b)all dividends relating to the Pledged Securities which are received by the
Pledgor after the occurrence of a Default shall be received in trust for the
benefit of the Secured Party, shall be segregated from other funds of the
Pledgor, and shall be forthwith paid over to the Secured Party as Collateral in
the same form as so received (with any necessary endorsement).

 

5.3Proceeds.  After the happening of a Default, the proceeds of any sale or
other disposition of the Collateral and all sums received or collected by
Secured Party from or on account of the Collateral shall be applied by Secured
Party in the manner set forth in § 7-9A-615 of the Code (all such proceeds
applied to the Obligations shall, subject to the Code, be applied in a manner
determined by Secured Party, exercising its sole discretion).

 

5.4Secured Party’s Duties.  The powers conferred upon Secured Party by this
Security Agreement are solely to protect its interest in the Collateral and
shall not impose any duty upon Secured Party to exercise any such
powers.  Secured Party shall be under no duty whatsoever to make or give any
presentment, demand for performance, notice of non-performance, protest, notice
of protest, notice of dishonor, or other notice or demand in connection with any
Collateral or the Obligations, or to take any steps necessary to preserve any
rights against prior parties.  Secured Party shall not be liable for failure to
collect or realize upon any or all of the Obligations or Collateral, or for any
delay in so doing, nor shall Secured Party be under any duty to take any action
whatsoever with regard thereto.  The Secured Party’s duty with reference to the
Collateral (and only to the extent it is in possession of Secured Party) shall
be solely to use reasonable care in the custody and preservation of Collateral
in the Secured Party’s possession.  The Secured Party need not take any steps to
keep the Collateral identifiable and under no circumstance whatsoever is Secured
Party required to sell, or cause to be sold, or consent to any request to sell,
exchange, or liquidate any of the Collateral in the event the value of any such
Collateral has declined or is

9

--------------------------------------------------------------------------------

 

anticipated to decline in the future.  THE SECURED PARTY SHALL NOT BE
RESPONSIBLE IN ANY WAY FOR ANY DEPRECIATION IN THE VALUE OF THE COLLATERAL, NOR
SHALL THE SECURED PARTY BE UNDER ANY DUTY TO SELL OR DISPOSE OF THE COLLATERAL,
OR ALLOW THE COLLATERAL TO BE SOLD OR DISPOSED OF BY ANY PARTY OTHER THAN
PLEDGOR IN THE EVENT THAT THE COLLATERAL IS PROJECTED TO, OR DOES, DECLINE IN
VALUE.  Secured Party shall have no duty to comply with any recording, filing,
or other legal requirements necessary to establish or maintain the validity,
priority or enforceability of, or Secured Party’s rights in or to, any of the
Collateral.

 

5.6Secured Party’s Actions.  Pledgor waives any rights to require Secured Party
to proceed against any person or entity, exhaust any Collateral or pursue any
other remedy in Secured Party’s power; waives any and all notice of acceptance
of this Security Agreement or of creation, modification, renewal or extension
for any period of any of the Obligations from time to time; and waives any
defense arising by reason of any disability or other defense of any other person
to entity.  All dealings between Pledgor and Secured Party, whether or not
resulting in the creation of Obligations, shall conclusively be presumed to have
been had or consummated in reliance upon this Security Agreement.  Pledgor
authorizes Secured Party, without notice or demand and without any reservation
of rights against Pledgor and without affecting Pledgor’s liability hereunder or
on the Obligations, from time to time, to (a) take and hold any other property
as collateral, other than the Collateral, for any or all of the Obligations, and
exchange, enforce, waive and release any or all of the Collateral or such other
property; (b) apply the Collateral or such other property and direct the order
or manner of sale thereof as Secured Party in its discretion may determine; (c)
renew, extend for any period, accelerate, modify, amend, or supplement any of
the provisions of any of the instruments and agreements now or hereafter
securing or otherwise pertaining to any of the Obligations; and (e) release or
substitute Pledgor.  It is further agreed by all the parties hereto that:

 

(i)Demand, notice, protest, and all demands and notices of any action taken (and
notices of intent to take any action) by the Secured Party under this Security
Agreement, or in connection with the Obligations are hereby waived, and any
indulgence of the Secured Party, substitution for, exchange of or release of
Collateral, in whole or in part, or addition or release of any person or entity
liable on the Obligations, or any of them, or the Collateral is hereby consented
to;

 

(ii)Pledgor agrees to pay prior to delinquency all taxes, charges, broker’s
fees, liens, and assessments against the Collateral delivered by or for the
account of Pledgor, and upon Pledgor’s failure to do so the Secured Party at its
option may pay any of them and shall be the sole judge of the legality or
validity thereof and the amount necessary to discharge the same (all taxes
relating to the Account and other Collateral shall at all times be the
responsibility of Pledgor).  Such payment shall become part of the Obligations
secured by this Security Agreement and shall be paid to the Secured Party by
Pledgor immediately and

10

--------------------------------------------------------------------------------

 

without demand, with interest thereon at the highest rate of interest permitted
by applicable law;

 

(iii)PLEDGOR AGREES TO INDEMNIFY AND SAVE AND HOLD SECURED PARTY HARMLESS FROM
AND AGAINST ANY CLAIM OF ANY THIRD PERSON TO ANY COLLATERAL AND ANY CLAIM BY ANY
OTHER PARTY OR ENTITY ARISING (INCLUDING, WITHOUT LIMITATION, A BANKRUPTCY
TRUSTEE), DIRECTLY OR INDIRECTLY, AS A RESULT OF SECURED PARTY’S ENTERING INTO
THIS SECURITY AGREEMENT AND/OR PURSUING ANY OF ITS RIGHTS AND REMEDIES
HEREUNDER, PROVIDED THAT PLEDGOR SHALL HAVE NO OBLIGATION UNDER THIS PROVISION
TO SECURED PARTY WITH RESPECT TO LIABILITIES OF OR CLAIMS AGAINST SECURED PARTY
THAT ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NON-APPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SECURED PARTY OR FROM THE BREACH BY SECURED PARTY OF ITS
OBLIGATIONS UNDER THIS SECURITY AGREEMENT; AND

 

(iv)Pledgor will, at any time and from time to time, execute and deliver such
further instruments, make such filings and take such further action as may
reasonably be requested by Secured Party in order to cure any defects in the
execution and delivery of, or to comply with or accomplish the covenants and
agreements contained in, this Security Agreement or to preserve, perfect, or
protect the security interests granted to Secured Party herein.

 

ARTICLE 6

 

MISCELLANEOUS

 

6.1Transfer of Obligations and Collateral.  Secured Party may transfer any or
all of the Obligations, and upon any such transfer Secured Party may transfer
any or all of the Collateral and shall be fully discharged thereafter from all
liability with respect to the Collateral so transferred, and the transferee
shall be vested with all rights, powers and remedies of Secured party hereunder
with respect to Collateral so transferred; but with respect to any Collateral
not so transferred Secured Party shall retain all rights, powers and remedies
hereby given.  Secured Party may at any time deliver any or all of the
Collateral to Pledgor whose receipt shall be a complete and full acquittance for
the Collateral so delivered, and Secured Party shall thereafter be discharged
from any liability therefor.

 

6.2Continuing Agreement.  This is a continuing Security Agreement and the grant
of a security interest hereunder shall remain in full force and effect and all
the rights, powers and remedies of Secured Party hereunder shall continue to
exist until the Obligations are paid in full as the same become due and payable;
and until Secured Party has no further obligation to

11

--------------------------------------------------------------------------------

 

advance monies to Pledgor under the documents and instruments governing the
Loans or otherwise and until Secured Party, upon request of Pledgor, has
executed a written termination statement, reassigned to Pledgor, without
recourse, the Collateral and all rights conveyed hereby and returned possession
of the Collateral to Pledgor.

 

6.3Cumulative Rights.  The rights, powers and remedies of Secured Party
hereunder shall be in addition to all rights, powers and remedies given by
statute or rule of law and are cumulative.  The exercise of any one or more of
the rights, powers and remedies provided herein shall not be construed as a
waiver of any other rights, powers and remedies of Secured Party.  Furthermore,
regardless of whether or not the Uniform Commercial Code is in effect in the
jurisdiction where such rights, powers and remedies are asserted, Secured Party
shall have the rights, powers and remedies of a secured party under the Code.

 

6.4Exercise of Rights, Etc.  Time shall be of the essence for the performance of
any act under this Security Agreement or the Obligations by Pledgor, but neither
Secured Party’s acceptance of partial or delinquent payments nor any
forbearance, failure or delay by Secured Party in exercising any right, power or
remedy shall be deemed a waiver of any obligation of Pledgor or of any right,
power or remedy of Secured Party or preclude any other or further exercise
thereof; and no single or partial exercise of any right, power or remedy shall
preclude any other or further exercise thereof, or the exercise of any other
right, power or remedy.

 

6.5Remedy and Waiver.  Secured Party may remedy any Default and may waive any
default without waiving the Default remedied or waiving any prior or subsequent
Default.

 

6.6Non-Judicial Remedies.  Secured Party may enforce its rights hereunder
without prior judicial process or judicial hearing, and Pledgor expressly
waives, renounces and knowingly relinquishes any and all legal rights which
might otherwise require Secured Party to enforce its rights by judicial
process.  In so providing for non-judicial remedies, Pledgor recognizes and
concedes that such remedies are consistent with the usage of the trade, are
responsive to commercial necessity, and are the result of bargaining at arm’s
length.  Nothing herein is intended to prevent Secured Party or Pledgor from
resorting to judicial process at either party’s option.

 

6.7Preservation of Liability.  Neither this Security Agreement nor the exercise
by Secured Party of (or the failure to so exercise) any right, power or remedy
conferred herein or by law shall be construed as relieving any person or entity
liable on the Obligations (whether directly or by guaranty or otherwise) from
liability on the Obligations and for any deficiency thereon.  Further, all
covenants, agreements, representations, and warranties made and agreed to by
Pledgor in this Security Agreement are made jointly and severally, whether or
not specifically described herein.

 

6.8Notices.  Any notice or demand under this Security Agreement or in connection
with this Security Agreement shall be in writing and shall be mailed, postage
prepaid,

12

--------------------------------------------------------------------------------

 

to the addresses set forth on the first page of this Security Agreement, but
actual notice, however given or received, shall always be effective.

 

6.9Construction.  THIS SECURITY AGREEMENT HAS BEEN MADE IN AND THE CONVEYANCE,
ASSIGNMENT, TRANSFER AND DELIVERY HAS BEEN MADE IN AND THE SECURITY INTEREST
GRANTED HEREBY IS GRANTED IN AND EACH SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF ALABAMA, AND OF THE UNITED STATES OF AMERICA, AS APPLICABLE, IN ALL RESPECTS,
INCLUDING MATTERS OF CONSTRUCTION, VALIDITY, ENFORCEMENT AND PERFORMANCE.

 

6.10Amendment and Waiver.  This Security Agreement may not be amended, except in
writing and signed by Pledgor and Secured Party.

 

6.11Invalidity.  If any provision of this Security Agreement is rendered or
declared invalid, illegal or unenforceable by reason of any existing or
subsequently enacted legislation or by a judicial decision which shall have
become final, Pledgor and Secured Party shall promptly meet and negotiate
substitute provisions for those rendered invalid, illegal or unenforceable, but
all of the remaining provisions shall remain in full force and effect.

 

6.12Survival of Agreements.  All representations and warranties of Pledgor
herein, and all covenants and agreements herein not fully performed before the
effective date of this Security Agreement, shall survive such date.

 

6.13Successors and Assigns.  The covenants and agreements herein contained by or
on behalf of Pledgor will bind Pledgor, Pledgor’s heirs, legal representatives,
successors, and assigns and shall inure to the benefit of Secured Party and its
successors and assigns.

 

6.14Titles of Articles, Sections and Subsections.  All titles or headings to
articles, sections, subsections or other divisions of this Security Agreement
are only for the convenience of the parties and shall not be construed to have
any effect or meaning with respect to the other content of such articles,
sections, subsections or other divisions, such other content being controlling
as to the agreement between the parties hereto.

 

6.15Counterparts.  This Security Agreement may be executed in two or more
counterparts, and it shall not be necessary that the signatures of all parties
hereto be contained on any one counterpart hereof; each counterpart shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  This Security Agreement shall be binding on all whose signatures
are affixed hereto.

 

6.16Final Agreement.  THIS SECURITY AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
ORAL AGREEMENTS BETWEEN THE PARTIES.

13

--------------------------------------------------------------------------------

 

 

6.17Sealed Instrument.  This Security Agreement is intended to take effect as a
sealed instrument.

 

6.18Waiver of Trial by Jury.  PLEDGOR AND SECURED PARTY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, WAIVE
ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT, THE LOAN
DOCUMENTS, THE OBLIGATIONS, ALL OTHER DOCUMENTS GIVEN TO EVIDENCE OR SECURE THE
OBLIGATIONS, OR ANY COURSE OF CONDUCT, COURSE OF DEALING OR STATEMENTS RELATED
THERETO (WHETHER VERBAL OR WRITTEN).

 

[SIGNATURES APPEAR ON FOLLOWING PAGE.]




14

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO SECURITY AGREEMENT]

 

IN WITNESS WHEREOF, Pledgor has caused this Security Agreement to be duly
executed as of the date first above written.

 

 

 

PLEDGOR:

 

 

 

 

 

 

 

 

ADTRAN, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Michael Foliano

[SEAL]

 

 

 

 

 

 

 

Name:

Michael Foliano

 

 

 

 

 

 

 

 

Title:

CFO

 

 

[Signatures continue on following page.]




15

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO SECURITY AGREEMENT (continued)]

 

IN WITNESS WHEREOF, Secured Party has caused this Security Agreement to be duly
executed as of the date first above written.

 

 

 

SECURED PARTY:

 

 

 

 

 

 

 

 

CADENCE BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Brian Heslop

[SEAL]

 

 

 

 

 

 

 

Name:

Brian Heslop

 

 

 

 

 

 

 

 

Title:

Executive Vice President

 

 

[End of signatures.]

 

 

 

16

--------------------------------------------------------------------------------

 

EXHIBIT “A”

 

Client Statement showing Pledged Securities

 

 

 